DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/6/22, with respect to the rejection(s) of claim(s) 1-12 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Oh US 2016/0187682 in view of Vasylyev US 2014/0119033.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 -9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Oh US 2016/0187682 in view of Vasylyev US 2014/0119033.
Regarding claim 1, Oh teaches a viewing angle compensation film comprising: a pattern layer (fig. 5, 141); and a low refractive layer (142), wherein a difference in refractive index between the pattern layer and the low refractive layer is 0.02 to 0.4 [0050]-[0052], wherein the pattern layer comprises: a first surface (bottom of 141) which comprises a flat surface; and a second surface which faces the first surface and comprises multiple protruding portions, each of the protruding portions comprises a first inclined surface and a second inclined surface, an angle θ.sub.1 between the first surface and the first inclined surface or a surface extending from the first inclined surface and an angle θ.sub.2 between the first surface and the second inclined surface or a surface extending from the second inclined surface.  Oh also teaches a plurality of grooves defined between the multiple protruding portions, wherein each of the grooves are entirely filled by the low refractive layer (142).
Oh does not teach wherein θ1 and θ2 are different from each other, and an angle θ between the first inclined surface or the surface extending from the first inclined surface and the second inclined surface or the surface extending from the second inclined surface, is 20° to 60°.  However Vasylyev teaches adjustment of  θ1 and θ2 such that θ1 and θ2 are different from each other, and an angle θ between the first inclined surface or the surface extending from the first inclined surface and the second inclined surface or the surface extending from the second inclined surface, is 20° to 60 for optical films with differing refractive indexes in order to redirect light as desired (see fig. 2 [0010]]-[0016]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Oh in view of Vasylyev to redirect light as desired.
Regarding claim 2, Oh teaches the multiple protruding portions are continuously disposed (see fig. 5).
Regarding claim 3, Oh teaches at least one cross section perpendicular to the first surface of the protruding portion is triangular (see fig. 5).
Regarding claim 4, Oh teaches each of the first inclined surface and the second inclined surface is a flat surface (see fig. 5).
Regarding claim 5, Oh teaches a base film  (fig. 5 110 or fig. 8-9 170 )which is provided at a first surface side.
Regarding claim 6, Oh teaches the low refractive layer  (142)is provided at a second surface side of the pattern layer (141).
Regarding claim 7, Oh teaches a polarizing plate (110) comprising the viewing angle compensation film according to claim 1.
Regarding claim 8, Oh teaches the viewing angle compensation film is provided at an outermost side of the polarizing plate (see figs 4-8).
Regarding claim 9, Oh teaches a screen display device comprising: a liquid crystal cell (fig. 1 30); a first polarizing plate (100) which is provided at a visual field side of the liquid crystal cell; a second polarizing plate (20) which is provided at the opposite side to the visual field side of the liquid crystal cell; and a backlight unit ([0005])which is provided at a side of the second polarizing plate opposite to a side that faces the liquid crystal cell, wherein the first polarizing plate(100 is called the second polarizing plate of Oh however corresponds to the top polarizer plate according to the claim fig. 4-8 show integration of the viewing angle film integrated with top polarizer) or the second polarizing plate comprises the viewing angle compensation film according to claim 1.
Regarding claim 12, Oh teaches the viewing angle compensation film is provided at an outermost side of the first polarizing plate or the second polarizing plate (see fig. 4 -8 disposed on an outermost side of first polarizing plate 110)n
Allowable Subject Matter
Claim 10-11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871